I am inclined to think that this case is an exception to the general rule that equity will not order the cancellation of a deed for land because of failure to perform a promise which formed the consideration for the deed. It appears that the central question involved in this case was whether equity had jurisdiction to cancel a deed executed by the appellants to appellee Lawson Frierson and his wife, the consideration for which was an agreement on the part of Frierson, nephew of appellants, to care for them during their old age, and to cultivate, care for and furnish the fertilizer to fertilize the orange groves belonging to appellants, in return for which, in addition to the conveyance of the land, Frierson was to receive one-half the profits from the groves, which agreement, it is alleged, Frierson failed to carry out.
In the case of Hannah v. Culpepper (Ala.), 104 So. 2d 751, it was said:
"It is now the settled rule in this State that conveyances of property by aged persons, in consideration of promised support and maintenance, are peculiar in their character and incidents; being contracts for the performance of personal services; and that equity will intervene to cancel such a conveyance, when the grantee fails or refuses to perform his obligation. Russell v. Carver, 208 Ala. 219, 94 So. 2d 128; Ballenger v. Ballenger,208 Ala. 147, 94 So. 2d 127; Mooney v. Mooney, 208 Ala. 287,94 So. 2d 131."
I am inclined to think that this exception to the general rule is well founded and that it might well be adopted in this jurisdiction.